    Case: 19-60753    Document: 00515393625 Page: 1 Date Filed: 04/23/2020
     Case: 4:19-cv-00102-DMB-RP Doc #: 10 Filed: 04/23/20 1 of 4 PageID #: 62




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 19-60753


In re: CHRISTOPHER DESHANE BENOMAN,

                                            Movant


                         Motion for an order authorizing
                     the United States District Court for the
                   Northern District of Mississippi to consider
                    a successive 28 U.S.C. § 2254 application


Before DAVIS, STEWART, and OLDHAM, Circuit Judges.
PER CURIAM:
      Christopher Deshane Benoman, Mississippi prisoner # 154314, seeks
authorization to file a second or successive 28 U.S.C. § 2254 application
challenging his 2009 Mississippi guilty-plea conviction of two counts of lustful
touching of a child. Benoman is serving a 15-year term in prison imposed by
the Mississippi court upon revoking Benoman’s supervised release term for the
2009 conviction.
      A prisoner seeking to file a second or successive § 2254 application must
apply for leave to do so from this court. 28 U.S.C. § 2244(b)(3)(A). A claim that
was presented in a prior application shall not be considered. § 2244(b)(1). To
obtain authorization for a claim that was not presented in a previous
application, the applicant must make a prima facie showing that either (1) the
claim relies on a new, previously unavailable rule of constitutional law that
was made retroactive to cases on collateral review by the Supreme Court, or
    Case: 19-60753    Document: 00515393625 Page: 2 Date Filed: 04/23/2020
     Case: 4:19-cv-00102-DMB-RP Doc #: 10 Filed: 04/23/20 2 of 4 PageID #: 63

                                 No. 19-60753

(2) the factual predicate for the claim could not have been found previously
through due diligence and the underlying facts, if proven, would establish by
clear and convincing evidence in light of the evidence as a whole that, but for
constitutional error, no reasonable trier of fact would have convicted the
prisoner of the underlying offense. § 2244(b)(2), (3)(C).
      Benoman argues that his medication and treatment at the time of the
rearraignment left him confused, the factual basis lacked sufficient evidence
to support his plea, there were unpresented material facts regarding his plea,
his guilty plea was unknowing and involuntary, counsel coerced him to plead
guilty, there were Brady and Napue violations in the proceedings, there were
“improper opening statements and [a]llusion to hearsay,” the state court erred
in concluding that he was competent to plead guilty, he was questioned as if
on trial, he was subjected to double jeopardy, the only evidence of his guilt was
hearsay, and there were undefined discovery violations.            Additionally,
Benoman avers that counsel performed ineffectively by failing to file a motion
to suppress, properly investigate the matter, seek a psychiatric examination
and further discovery, and file a notice of appeal.
      To the extent that Benoman raises claims that were presented in his
initial § 2254 application, we will not consider them. See § 2244(b)(1). To the
extent that he raises new claims, he does not argue that the claims rely on a
new rule of constitutional law. Although he briefly refers to new evidence
regarding his financial situation, he briefs no argument as to how facts arising
from this financial situation, if proven and viewed in light of the evidence as a
whole, would clearly and convincingly establish that no reasonable factfinder
would have him guilty absent constitutional error. See § 2244(b)(2)(B)(ii).
      Benoman additionally contends that he is entitled to file a successive
§ 2254 application because he is actually innocent of the offenses. Even if we



                                        2
    Case: 19-60753    Document: 00515393625 Page: 3 Date Filed: 04/23/2020
     Case: 4:19-cv-00102-DMB-RP Doc #: 10 Filed: 04/23/20 3 of 4 PageID #: 64

                                  No. 19-60753

assume arguendo that an actual innocence claim may serve as a gateway to
raise successive claims without satisfying the requirements of § 2244(b)(2),
Benoman offers no new evidence showing that “it is more likely than not that
no reasonable juror would have found [him] guilty beyond a reasonable doubt.”
Schlup v. Delo, 513 U.S. 298, 327-29 (1995) (quote at 327); see also McQuiggin
v. Perkins, 569 U.S. 383, 399 (2013). Moreover, on federal habeas review, we
do not recognize freestanding actual innocence claims, to the extent Benoman
seeks to raise one. See In re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009).
      IT IS ORDERED that Benoman’s motion for authorization to file a
successive § 2254 application is DENIED. Benoman twice before has sought
authorization from this court to file a successive § 2254 application to pursue
similar claims. We previously cautioned him that future frivolous or repetitive
requests for such authorization might result in the imposition of sanctions.
Because Benoman has failed to heed this warning, a monetary SANCTION of
$100 is IMPOSED. Benoman is CAUTIONED that future frivolous, repetitive,
or otherwise abusive challenges to his conviction or sentence in this court or
any court subject to this court’s jurisdiction will subject him to additional and
progressively more severe sanctions, including dismissal, monetary sanctions,
and restrictions on his ability to file pleadings in this court and any other court
subject to this court’s jurisdiction. Benoman is further CAUTIONED that he
should review any pending appeals and actions and move to dismiss any that
are frivolous.




                                                  A True Copy
                                                  Certified order issued Apr 23, 2020


                                                  Clerk, U.S. Court of Appeals, Fifth Circuit
                                        3
    Case: 19-60753    Document: 00515393626 Page: 1 Date Filed: 04/23/2020
     Case: 4:19-cv-00102-DMB-RP Doc #: 10 Filed: 04/23/20 4 of 4 PageID #: 65




                   United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE,
                                                                    Suite 115
                                                           NEW ORLEANS, LA 70130

                              April 23, 2020


Mr. David Crews
Northern District of Mississippi, Greenville
United States District Court
911 Jackson Avenue
Oxford, MS 38655

      No. 19-60753     In re: Christopher Benoman
                       USDC No. 4:19-CV-102


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk


                                   By: _________________________
                                   Charles B. Whitney, Deputy Clerk

cc w/encl:
     Mr. Christopher Deshane Benoman
